Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  seems that claim 19 is a method claim and should not depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-6, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Purnadi (US 20140036676) in view of Maezawa (US 20180232667).
Regarding claim 1, Purnadi  discloses a communication endpoint, comprising: 
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions ([0060]) that program the microprocessor to: 
establish a first communication session between the communication endpoint and a second communication endpoint (figs. 8-9, the UE is being served by a source node, that is, a connection between the UE and the source node has already been established); 
send a broadcast message to a plurality of communication endpoints (figs. 8-9, step 904, sending a signal to the source node, steps 804, 806, querying each of the candidate nodes through broadcast query message; [0104][0119-0120]) ; 
receive a response to the broadcast message from a third communication endpoint, wherein the response indicates that the third communication endpoint meets an idleness level (figs. 8-9, step 812, receives response from a third node with congestion level or idleness level; if congestion is set to be 0, there is no congestion; [0118], can be 1 bit congestion  indication or multiple bits congestion indication; [0199-120]), and 
establish a second communication session with the third communication endpoint based on the idleness level (figs. 8-9, step 906,  select one target node based on the congestion level or idleness level; [0199-0120]).
	Even though Purnadi  discloses when moving, the UE or endpoint sends a signal to the source node, then the source node broadcasts a request to all other candidate points asking their congestion or idleness level, which is similar to have the UE broadcasting query asking for the idleness of the target nodes, Purnadi  does not explicitly disclose the UE or the endpoint sends a broadcast message to a plurality of communication endpoints.
Maezawa discloses the UE or the endpoint  sends a broadcast message to a plurality of communication endpoints (Maezawa, [0037], each mobile terminal broadcast a search probe to all the access points).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Purnadi  with the teachings given by Maezawa. The motivation for doing so would have been to allow accurately estimate the delay time by utilizing signals from all the nodes (Maezawa, [0007-08]).
Claims 12 and 20 are rejected same as claim 1. 

Regarding claim 2, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the communication endpoint, the second communication endpoint and the third communication endpoint are part of a computer network (fig. 6).
	Claim 13 is rejected same as claim 2.

Regarding claim 3, Purnadi  and Maezawa disclose the communication endpoint of claim 2, wherein the communication endpoint, the second communication endpoint and the third communication endpoint are not computer network elements that relay the first and second communication sessions in the computer network (figs 8-9, the first communication session is between the UE (the first endpoint) and the source node (the second endpoint) and the second communication session is between the UE and a target node (third endpoint). All the three nodes are actual endpoints of the sessions; therefore, they do not relay the sessions anymore).
	Claim 14 is rejected same as claim 3.

Regarding claim 4, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the broadcast message is sent if an application is required to be inserted into the first communication session between the communication endpoint and the second communication endpoint (Purnadi , figs. 8-9, the UE is receiving MBMS service which is an application inserted in the first communication session between the UE and the source node. Since the UE is about to move away, the UE sends a signal to the source node and in turn the source node broadcasts a query. Maezawa, [0037], each mobile terminal broadcasts a search probe to all the access points). The motivation of the combination same as in claim 1.
	Claim 15 is rejected same as claim 4.

Regarding claim 5, Purnadi  and Maezawa disclose the communication endpoint of claim 4, wherein the readable and executable instructions program the microprocessor to send the application to the third communication endpoint (figs. 8-9, selecting a target node for the MBMS service between the UE and the target node; that is, sending the MBMS application to the target node).
	Claim 16 is rejected same as claim 5.

Regarding claim 6, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the readable and executable instructions program the microprocessor to determine if the second communication endpoint initiates a request to establish the first communication session (figs. 8-9, [0068], the UE is receiving MBMS service from the source node, the MBMS service may be activated or initiated by the source node).
	Claim 17 is rejected same as claim 6.

Regarding claim 8, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the third communication endpoint is inserted into the first communication session (fig 8-9, [0120], the congestion bit of the target nodes including the node to be selected is inserted into the communication session between the UE and the source node or second endpoint).

Regarding claim 9, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the idleness level includes an idleness factor which is based on at least one of a calendar event of a user of the third communication endpoint, a usage pattern of the third communication endpoint, identifying that the user of the third communication endpoint is away from the third communication endpoint, a scanned ID card, a location of the user of the third communication endpoint, a location of the third communication endpoint, a login of the user, a biometric scan, and a voice print ([0118][0119], congestion level which is an event of the day or is part of usage pattern of the third endpoint; moving away from a node, either the second or the third node). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	
	Claim 19 is rejected same as claim 9.

Regarding claim 10, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the idleness level includes a best idleness factor from the plurality of communication endpoints ([0118], congestion level being 0 is the best compared with the congestion level 1).

Regarding claim 11, Purnadi  and Maezawa disclose the communication endpoint of claim 1, wherein the readable and executable instructions program the microprocessor to receive a response to the broadcast message from each of the plurality of communication endpoints  ([0120], the source node broadcasts the response from each target nodes to the UE for the UE to select the target node to connect).


Claim(s)  7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Purnadi in view of Maezawa further in view of Mendiratta (US 20170289201).
Regarding claim 7, Purnadi  and Maezawa disclose the communication endpoint of claim 5, wherein the application is an audio stream that records the first communication session between the communication endpoint and the second communication endpoint ([0052], MBMS service can be steaming audio).
Purnadi  only discloses the application can be an audio stream during the communication session, the audio can be a call/session recording. Purnadi  does not explicitly disclose the application records the first communication session. Mendiratta discloses the application records the first communication session (Mendiratta, [0027], the application can be a call recording).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Purnadi  with the teachings given by Mendiratta. The motivation for doing so would have been to provide a method of reestablishing the media stream on new network without dropping the communication session (Mendiratta, [0003]).
Claim 18 is rejected same as claim 7.		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474